         Case 1:21-cv-01623-DLC Document 31-1 Filed 02/11/21 Page 1 of 3



 1   K&L GATES LLP
     10100 Santa Monica Boulevard
 2   Eighth Floor
     Los Angeles, California 90067
 3   Telephone: 310.552.5000
     Facsimile: 310.552.5001
 4
     Christina N. Goodrich (SBN 261722)
 5   christina.goodrich@klgates.com
 6   Attorneys for Defendants
     WeWoreWhat LLC, Onia, LLC Danielle
 7
     Bernstein, Saks Fifth Avenue, Inc., and
 8   Carbon 38, Inc.
 9
                           UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
     CV COLLECTION LLC, a New York              Case No. 2:20-cv-10290-RGK-AS
12   limited liability company, d/b/a The Great
     Eros,                                      DECLARATION OF CHRISTINA
13                                              GOODRICH IN SUPPORT OF
                         Plaintiff,             STIPULATION AND REQUEST FOR
14                                              AN ORDER TO CONTINUE
            vs.                                 HEARING ON DEFENDANTS
15                                              WEWOREWHAT LLC, ONIA, LLC,
     WEWOREWHAT, LLC, et al.,                   AND DANIELLE BERNSTEIN’S
16                                              MOTION TO DISMISS, STAY, OR
                         Defendants.            TRANSFER
17
                                               [Assigned to the Honorable R. Gary
18                                             Klausner]
19                                             Current Hearing Date: March 1, 2021
                                               New Hearing Date:     March 15, 2021
20
21
22
23
24
25
26
27
28


                           DECLARATION OF CHRISTINA N. GOODRICH
           Case 1:21-cv-01623-DLC Document 31-1 Filed 02/11/21 Page 2 of 3



 1                      DECLARATION OF CHRISTINA N. GOODRICH
 2   I, Christina N. Goodrich, declare as follows:
 3          1.    I am an attorney duly authorized to practice law before the courts of the
 4   State of California and this Court. I am a partner with the law firm of K&L Gates
 5   LLP (“K&L Gates” or the “Firm”), attorneys for Defendants WeWoreWhat LLC,
 6   Onia, LLC, Danielle Bernstein, Saks Fifth Avenue, and Carbon 28, Inc. in the above-
 7   captioned matter. I am familiar with the file in this matter, including the filings,
 8   discovery, correspondence, and evidence, all of which are maintained in the Firm’s
 9   records in the ordinary course of business. I have personal knowledge of the facts set
10   forth herein and could and would testify competently thereto if called upon to do so.
11          2.    Good cause exists to continue the hearing on Defendants WeWoreWhat
12   LLC, Onia, LLC, and Danielle Bernstein’s (collectively, “Defendants”) Motion to
13   Dismiss, Stay, or Transfer, including because such a continuance is likely to moot
14   such Motion, thereby rendering a ruling on the Motion unnecessary and conserving
15   this Court’s resources.
16          3.    As set forth in the Motion, there is a currently pending action in the
17   Southern District of New York, captioned as WeWoreWhat, LLC and Onia, LLC v.
18   CV Collection, LLC d/b/a The Great Eros, Case No. 1:20-cv-08623. Defendants’
19   Motion sought to transfer or stay this Action based upon the existence of that action.
20          4.    The Parties in this Action have now engaged in discussions regarding a
21   potential agreement to transfer this Action. If the Parties reach such an agreement,
22   Defendants’ Motion will be moot, and this Court will not be required to rule on it.
23          5.    In the interest of conservation of judicial resources, therefore, the Parties
24   believe a continuance of the Hearing on Defendants’ Motion is appropriate.
25          6.    The Parties have also agreed that Defendants’ deadline to file a Reply
26   Brief should be continued and set based on the new requested hearing date of March
27   15, 2021.
28   ///

                                                 1
                               DECLARATION OF CHRISTINA N. GOODRICH
         Case 1:21-cv-01623-DLC Document 31-1 Filed 02/11/21 Page 3 of 3



 1         7.    The Parties have not sought, nor has the Court entered, any prior
 2   continuance related to Defendants’ Motion.
 3
 4
 5         Executed this 11th day of February, 2021 in Redondo Beach, California.
 6
 7                                        /s/ Christina N. Goodrich
 8                                        Christina N. Goodrich

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                            DECLARATION OF CHRISTINA N. GOODRICH
